Citation Nr: 1610727	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active service from February 1968 to August 1971, to include verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran filed a notice of disagreement (NOD) in June 2010.  A Statement of the Case (SOC) was provided in February 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in March 2012.

The Veteran appeared before the undersigned Veterans Law Judge at the RO via a Travel Board Hearing on March 2015.  A copy of the transcript has been associated with the claims file.

In May 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Board remanded this claim in May 2015 for, in pertinent part, a VA addendum medical opinion regarding the Veteran's currently diagnosed acquired psychiatric disorder, not including PTSD.  The Veteran was provided a VA psychiatric examination in October 2015.  The VA examiner diagnosed the Veteran with depressive disorder.  The examiner then opined that he was unable to provide an opinion without resort to mere speculation regarding the etiology of the Veteran's depression.  The examiner opined that the Veteran was vague about his origin of his depression, stating that "it comes from my past experience."  No further rationale was provided.  The examiner did not consider the Veteran's lay statements in the claims file and at his Board hearing concerning the etiology of his claimed acquired psychiatric disorder and his experiences serving as a Guard in the Republic of Vietnam during the Vietnam War.  Thus, the Board finds that an addendum opinion is necessary before a decision can be made in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum VA opinion to the October 2015 psychiatric VA examination that addresses whether an acquired psychiatric disorder other than PTSD is related to the Veteran's military service.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner should render an opinion, consistent with sound medical judgment, as to the following:  In light of the January 2012 VA examination diagnosis of a mood disorder and diagnoses of chronic adjustment reaction and depression noted in February 2009 and March 2009 VA outpatient treatment records and diagnosis of depressive disorder at the October 2015 VA examination, is it at least as likely as not (50 percent or greater probability) that the currently diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to any incident or event of service?  In so opining, the examiner should take the Veteran's lay statements into account, to include his testimony at the March 2015 Board hearing in which he indicated that he began experiencing symptoms after serving in Vietnam.  The examiner is also asked to consider the Veteran's service in the Republic of Vietnam (Vietnam) during the Vietnam War and his Military Occupational Specialty (MOS) of Guard.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation (e.g., the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, there are insufficient facts or data within the claims file, etc).  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental SOC (SSOC) and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




